OPINION OF THE COURT
Order affirmed for the reasons stated in the opinion of Presiding Justice Francis T. Murphy, Jr., at the Appellate Division (62 AD2d 179), with one caveat. In this case the statements of Detective Capers which precipitated defendant’s incriminating response dealt expressly with subject matter directly related to the criminal offense with which defendant was charged. We do not determine what would have been the disposition had this not been so.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Meyer. Fuchsberg, J., taking no part.